Citation Nr: 0813706	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-28 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that, in September 2005, the veteran 
requested a hearing before the Board.  A Travel Board hearing 
was scheduled for March 7, 2008, at the RO in Chicago, 
Illinois.  The veteran failed to attend the hearing.  (The 
letter notifying the veteran of the hearing was mailed to his 
last known address.)  When a veteran fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).  Under these circumstances, the Board 
finds that the veteran has been afforded his right to a 
hearing and that his request to testify before the Board has 
been withdrawn.


FINDING OF FACT

The veteran does not have a back disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2004 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to the criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the service connection issue for further notification is not 
necessary.

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran identified the Northwest Community Hospital and the 
Centegra Northern Illinois Medical Center as private 
treatment providers.  Available records from those two 
facilities were obtained.  Although a VA examination was not 
provided in connection with this claim, one is not necessary 
to decide the claim.  As detailed in the analysis section, 
because the information and evidence does not establish that 
the veteran suffered an event, injury, or disease in service, 
and because the evidence does not indicate that a back 
disability may be associated with the veteran's military 
service, the Board finds that a medical examination is not 
warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran alleges that he injured his back during active 
military service.  He believes that his current back problems 
are related to the alleged in-service injury.  Thus, he 
contends that service connection for a back disability is 
warranted.

It is clear from the post-service medical evidence that the 
veteran has a back disability.  Records from the Centegra 
Northern Illinois Medical Center, dated from February 2003 to 
June 2003, document a diagnosis of degenerative disc disease 
of the lumbar spine.  The veteran had back surgery on his 
lumbar spine in June 2003.  The records also indicate that 
the veteran had back surgery in approximately 1989.  Records 
from that time period were requested, but neither the 
facility nor the veteran provided the records detailing the 
prior instance of back surgery.

A review of the veteran's service medical records is negative 
for a documented back injury.  There is also no indication 
that the veteran had symptoms of, treatment for, or a 
diagnosis of a back disability during military service.  The 
June 1979 separation examination, including examination of 
the spine, was entirely normal.  On the associated Report of 
Medical History, the veteran reported that he was in good 
health at the time of the separation examination.  When asked 
on the form to note whether he had, or ever had, broken 
bones, arthritis, rheumatism, bursitis, a bone or joint 
deformity, or recurrent back pain, the veteran reported 
"no."

Despite the lack of objective information or evidence of an 
in-service back injury or disability, the veteran maintains 
that he injured his back during military service.  He alleges 
that, when he was stationed at Fort Bliss, Texas in February 
1977, he injured his back while loading a missile into a gun 
tube inside a tank.  The veteran states that he went to sick 
bay in the field and he was treated with pain medication, a 
heating pad, and bed rest.  He states that he was told he had 
a herniated disc at that time.  The veteran does not know why 
the injury is not documented in his service medical records.  
Regarding his separation examination, the veteran states that 
he may have been fine at that time, but his back problems 
began in service and they have continued ever since.

The veteran is competent to report factual matters of which 
he had first hand knowledge, such as suffering a back injury 
while loading a missile into a gun tube inside a tank.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
veteran is also competent to report a symptom that requires 
only personal knowledge, and not medical expertise, such as 
back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

In consideration of the evidence, the Board concludes that an 
in-service event, injury, or disease pertaining to the back 
has not been established.  The lack of in-service 
documentation of a back injury and treatment thereof, as well 
as the results of the separation examination and reported 
history, outweigh the veteran's statements.  The Board 
accords more probative value to the veteran's own reports 
from June 1979 than to his reports in seeking compensation 
many years later.  In other words, the Board finds that his 
statements made at separation from service are more credible 
than those made in the context of a claim for compensation.

In this case, current back disability is shown.  However, the 
post-service medical records document a history of back 
disability to only 1989, which was ten years after the 
veteran's separation from active military service.  None of 
the medical treatment providers have related the veteran's 
back disability to his military service.  Without competent 
medical evidence attributing the current disability to an 
established in-service event, injury, or disease, service 
connection may not be awarded.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Consequently, service connection for a 
back disability is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


